Citation Nr: 0405665	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving death pension benefits.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1970.  The veteran died in  December 2001.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in December 2001.  At the time of his 
death the veteran was receiving non-service connected pension 
benefits.

3.  The marriage of the veteran and the appellant occurred on 
May [redacted], 2001, less than one year before his death.

4.  A child was not born of the marriage, nor was a child 
born to the veteran and the appellant before their marriage.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving death pension 
benefits. 38 U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. 
§§ 3.50, 3.52, 3.54 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility as a 
claimant to VA benefits.  The appellant claims that she 
should be entitled to DIC death pension benefits because she 
is the veteran's surviving spouse.  As a threshold matter,  
for entitlement to VA DIC benefits, the law requires 
verification of a marriage exceeding a year in duration or 
the birth of a child.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  The appellant was notified of these requirements 
and the evidence required to substantiate her claim by means 
of February 2002 and March 2003 RO rating decisions.  The 
Board notes that the RO has acquired all necessary 
information in order to adjudicate this claim, including the 
veteran's and the appellant's marriage certificate, the 
veteran's death certificate and the appellant's statements 
that she has borne no children.   

The RO did not specifically advise the appellant of the VCAA, 
and VA's enhanced duty to assist and notify under that 
statute. Nevertheless, the Board finds that additional notice 
is not required by the facts of this particular case.  First, 
the Board notes that the VCAA made no change in the statutory 
or regulatory criteria which govern the criteria for the 
current claim.  Second, as discussed above, the Board finds 
that the claimant was kept apprised of what she must show to 
prevail in her claim.  Third, since this case turns entirely 
upon legal criteria, and there is no dispute as to the 
factual predicate, there is no indication of any further 
evidentiary development which would be pertinent.  Finally, 
in light of the discussion below, the Board finds that there 
is no factual development, whether performed by the appellant 
or by VA, that could show that the appellant is eligible for 
the claimed benefit.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consequently, as the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  In light of the foregoing, the Board 
finds that VA has made reasonable efforts to assist the 
appellant in attempting to substantiate her claim and that 
additional assistance is not required.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (a case should not be 
remanded for development that could not possibly change the 
outcome of the decision).  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).
Analysis

A state certification shows that the appellant and the 
veteran married on May [redacted], 2001.  The veteran's Certificate of 
Death reflects that he died on December [redacted], 2001, a little 
over 7 months after their marriage.  On a January 2002 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits, the appellant did not state 
that a child was not born to her and the veteran either 
before or during their marriage.  Also in the form, she 
indicated she is not asserting that the veteran's death was 
service connected; she completed those sections of the form 
relevant to a claim for death pension.  In a subsequent 
statement, the appellant stated that she and the veteran had 
no children together.

The relevant law provides, in pertinent part, that for VA 
death benefits purposes the veteran must have been married to 
the appellant for at least one year at the time of death, or 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  38 C.F.R. § 3.54.  
The appellant has the burden to establish his or her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Based upon a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
appellant is not eligible for VA death pension benefits as 
the surviving spouse of the veteran.  The appellant had 
neither been married to the veteran for one year or more 
preceding his death, nor were any children born to the 
veteran and the appellant.  The Board is sympathetic with the 
appellant's contention that she was married to the veteran 
and that she should therefore be awarded death pension 
benefits as she has expenses.  We are, however, bound to 
follow the law, as discussed above.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of 


the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Eligibility for VA death pension benefits, as the surviving 
spouse of the veteran, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



